In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), dated November 7, 1986, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The conclusory statements offered by the injured plaintiff and her doctor in their affidavits in opposition to the defendant’s motion for summary judgment fail to establish a prima facie case of "serious injury” (Spangenberg v Dombrowski, 114 AD2d 497, 498; see, Post v Broderick, 104 AD2d 977). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.